BIJUR, J.
The plaintiff’s cause of action is for personal injuries received from a trolley car operated by defendant. Plaintiff’s own testimony is that, as she was crossing Second avenue proceeding west, she stepped upon the northbound track when defendant’s southbound car was 26 feet distant from her and approaching rapidly. At this time she was between 7 and 10 feet from the southbound track. Without further attention she proceeded on her way and was struck by the car. The accident was so manifestly one due to plaintiff’s contribu*1078tory negligence that, regardless of any question' as to defendant’s possible freedom from negligence, the complaint should have been dismissed.
Judgment reversed, with costs, and complaint dismissed, with costs. All concur.